DISMISS; Opinion issued March 7, 2013




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-13-00021-CV

                     IN THE INTEREST OF L.B., A CHILD

                     On Appeal from the 439th Judicial District Court
                                Rockwall County, Texas
                            Trial Court Cause No. 1-11-543

                                       OPINION
              Before Chief Justice Wright and Justices Lang-Miers and Lewis

      The Court has before it appellant’s February 12, 2013 unopposed motion to dismiss. See

TEX. R. APP. P. 42.1(a). We GRANT the motion and DISMISS the appeal.


                                                               PER CURIAM



130021F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF L.B., A CHILD                   On Appeal from the 439th Judicial District
                                                   Court, Rockwall County, Texas
No. 05-13-00021-CV                                 Trial Court Cause No. 1-11-543.
                                                   Opinion delivered per curiam before Chief
                                                   Justice Wright and Justices Lang-Miers and
                                                   Lewis.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
Appellees are ORDERED to recover their costs of this appeal, if any, from appellant.


Judgment entered March 7, 2013.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




1300021 lb op.docx                             2